HOUSER, J.
Defendant appeals from a judgment which, followed his conviction of each of the crimes of robbery and assault with caustic chemicals. He also appeals from an order by which his motion for a new trial was denied. The action was tried before the court sitting without a jury.
Notwithstanding that which is palpable error in the statement made by appellant regarding the specification of alleged error upon which he relies for a reversal of the judgment and the order herein, it will be assumed that in reality his point is that the evidence adduced on the trial of the action was insufficient to sustain the judgment. In that regard, it is manifest that no useful purpose would be served by a recital herein of such evidence. Suffice it to say that the complaining witness testified to facts which, if believed by the judge of the trial court, were sufficient to sustain the judgment of conviction of defendant. But that was not all of the evidence upon which the conviction ■ of defendant depended. In several important particulars the testimony given by the complaining witness was corroborated by other independent evidence. The fact that defendant denied his guilt and that both he and other witnesses contradicted much of the testimony given by the witnesses for the prosecution has the effect only of presenting a conflict in the evidence adduced by the respective parties to the action. In such circumstances, the rule is well established that an appellate tribunal will not interfere with the judgment rendered by the lower court.
The judgment and order by which defendant was deniéd a new trial are affirmed.
Conrey, P. J., and York, J., concurred.